Case 1:19-cr-00135-DMT Document 10 Filed 12/17/19 Page 1of1

r~ ~~
Case 1:19-cr-00135-DLH *SEALED* Document 4 Filed 08/08/19 Page 1 of 2

Local AO 442 (Rev. [0/E1) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

 

iseal CP oo

a Gee
United States of America i = an on
Vv. CO ve se cr
ep or
Davante Curry, a/k/a Mark ) Case No. 1:19-cr-135-01 ae 7? ce
sega

) = cps

7 Sang

- Defendant : un = eS

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Davante Curry, a/k/a Mark ,

who is accused of an offense or violation based on the following document filed with the court:

@ Indictment 1 Superseding Indictment Information C Superseding Information © Complaint
1 Probation Violation Petition C Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

 

Date: 08/08/2019 /s/ Anja Miller

Issuing officer's signature

Anja Miller, Deputy Clerk

City and state: Bismarck, ND
Printed name and title

 

Return

 

This warr Wetrot s received on (date) 8 IF rT IA __, and the person was arrested on (date) lo i (A

at (city and state) ME ee
Aum ssrvoorl_-

Arresting officer's signature

Lawn VA Bol  DUSKA

Printed name , title

  
  

Date: lati | QA. >

 

 

 
